Greenblott, J. P.
(dissenting). We must respectfully dissent. The majority concedes that emotional stress alone can constitute sufficient basis for an award of compensation and that there was substantial medical evidence here establishing causal relationship between the emotional *643stress brought on by the employer’s decision to divide the employment duties and the fatal heart attack. Nevertheless, the majority refuses to “accept” that an award is appropriate in this cas.e on the view that decedent was subject to nothing more than one of the “ countless differences and irritations ” of employment generally which normally produce no untoward results. In our view this determination was a question of fact solely within the province of the board and should be sustained since it was based upon medical evidence. Furthermore, we would suggest that any effort by this court to draw a line between “ ordinary business pressures ” and “ countless differences and irritations ” must prove futile. It can be argued with some force that the “ ordinary business pressures ” referred to by the majority are actually more in the nature of mere irritations resulting from everyday life than is a decision by an employer to relieve an employee of long standing of a substantial portion of his responsibility. We feel that it is in recognition of the impossibility of making such a distinction that the Court of Appeals has begun to apply a more subjective standard in heart cases, stating in Matter of Schuren v. Wolfson (30 N Y 2d 90, 92): “Cases may be found both ways as to what is strenuous work’ but the weight of authority holds that if the physical effort of work is too strenuous for the man, time and place of occurrence of a definite physical event, it may be found accidental upon a sufficient supporting medical record.” We see no reason why the subjective test of Schuren (supra) and its predecessor Matter of McCormick v. Green Bus Lines (29 N Y 2d 246) should not be applicable in cases involving emotional Strain. The majority seems to be principally concerned with the apparent readiness of the board to “seize on any medical testimony to provide the claimant with an award”. In providing that factual decisions of the board, supported by substantial evidence, shall not be overturned on appeal (Workmen’s Compensation Law, § 20), the Legislature has specifically sanctioned such an approach and any change in our lawful scope of review should be made by the Legislature if it feels that abuses are being perpetrated. The decision of the board should be affirmed.